Matter of Ostroskey (2017 NY Slip Op 04955)





Matter of Ostroskey


2017 NY Slip Op 04955


Decided on June 15, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 15, 2017

[*1]ROCHELLE F. OSTROSKEY, Respondent. (Attorney Registration No. 3006368)

Calendar Date: May 30, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Rochelle F. Ostroskey, Delanson, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 2000 and lists a business address in Schenectady County with the Office of Court Administration (hereinafter OCA). This Court suspended respondent from the practice of law in New York in 2014 due to conduct prejudicial to the administration of justice arising from her failure to comply with the attorney registration
requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (113 AD3d 1020, 1046 [2014]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent moves for her reinstatement (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]), and petitioner opposes the motion by correspondence from its Chief Attorney.
An attorney seeking reinstatement from suspension or disbarment must establish, as a threshold matter and by clear and convincing evidence, his or her compliance with both the order [*2]of suspension/disbarment and this Court's rules (see Matter of Sommer, ___ AD3d ___, 2017 NY Slip Op 04026, *1 [2017]; Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]). Here, although respondent cured the registration delinquency giving rise to her current suspension, OCA records indicate that she has again fallen delinquent, having failed to timely register within 30 days of her 2016 birth date [FN1]. Inasmuch as she is therefore not compliant with Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 and is again subject to potential discipline (see Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]), respondent has not established her entitlement to reinstatement, and her motion must be denied.
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the motion for reinstatement by respondent is denied.
Footnotes

Footnote 1: Notably, neither the fact that respondent is not currently in good standing nor her self-certification as retired obviates her obligation to remain current in her attorney registration requirements (see Rules of the Chief Admin of Cts [22 NYCRR] § 118.1 [c], [g]).